Bruce T. Bullion, Special Judge, dissenting. I agree with Judge Mayfield and Judge Robbins and vote to reverse and remand this case to the Board of Review so it may arrange for a hearing upon the question of work-related misconduct. I remain neutral of opinion on that portion of Judge Mayfield’s written dissent regarding the intention of the General Assembly concerning our review in unemployment compensation appeals. I would reverse and remand this case to the Board of Review. Robbins, J., joins in this opinion.